
	
		I
		111th CONGRESS
		1st Session
		H. R. 3220
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2009
			Mr. Ross (for himself
			 and Mr. Meek of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to reform
		  Medicare coverage and reimbursement for home oxygen therapy
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Home Oxygen Therapy Act of
			 2009.
		2.Treatment of home
			 oxygen therapy separate from durable medical equipment
			(a)Elimination from
			 definition of durable medical equipmentSection 1861(n) of the
			 Social Security Act (42 U.S.C. 1395x(n)) is amended—
				(1)by
			 striking oxygen tents,; and
				(2)by adding at the
			 end the following new sentence: Such term does not include oxygen and
			 home oxygen therapy services..
				(b)Conforming
			 amendments
				(1)Section 1834(a) of
			 the Social Security Act (42 U.S.C. 1395m(a)) is amended—
					(A)by striking
			 paragraphs (5) and (9);
					(B)in paragraph (6),
			 by striking (4), or (5) and inserting or (4);
			 and
					(C)in paragraph (21)(B), by striking
			 oxygen and oxygen equipment,.
					(2)Section 1847(a) of
			 such Act (42 U.S.C. 1395w–3(a)) is amended—
					(A)in paragraph
			 (1)(D)(i)—
						(i)in
			 subclause (II), by striking and (IV) and inserting ,
			 (IV), and (V);
						(ii)by
			 striking and at the end of subclause (III);
						(iii)by
			 striking the period at the end of subclause (IV) and inserting ;
			 and; and
						(iv)by
			 adding at the end the following new subclause:
							
								(V)the Secretary shall exclude oxygen and
				oxygen
				equipment.
								;
						(B)in paragraph (2), by inserting (and
			 do not include oxygen and oxygen equipment) after are the
			 following; and
					(C)in paragraph
			 (4)—
						(i)by
			 striking and
			 oxygen in the heading;
						(ii)by
			 striking and in the case of payment for oxygen under section
			 1834(a)(5); and
						(iii)by
			 striking and supply arrangements with oxygen suppliers.
						3.Coverage of home
			 oxygen therapy services
			(a)DefinitionsSection 1861 of the Social Security Act is
			 amended by adding at the end the following new subsection:
				
					(hhh)Home oxygen therapy services(1)In
				generalThe term home
				oxygen therapy services means services and supplies furnished by a
				qualified home oxygen therapy provider and includes, with respect to an
				individual, the following furnished by home oxygen therapy provider (as defined
				in paragraph (2)).
							(A)Conducting an initial evaluation of the
				individual using a uniform Oxygen Patient Evaluation Form developed, in
				consultation with the Home Oxygen Therapy Advisory Committee, by the
				Secretary.
							(B)Providing written and verbal
				individual and caregiver education about home oxygen therapy, stationary and
				portable oxygen therapy options, and oxygen safety (such as evaluating the home
				environment for safety risks or hazards, including home fire and fall
				prevention).
							(C)Providing appropriate delivery,
				set-up, and coordination of oxygen (such as delivery of oxygen technology to
				hospital prior to discharge, delivery and set-up of equipment in the home), as
				needed, in a timely manner as agreed upon by the individual or caregiver (or
				both), the home oxygen therapy provider, and the physician.
							(D)Evaluating the individual’s ability to
				operate the oxygen equipment safely and effectively.
							(E)Educating and, when necessary,
				providing assistance with infection control, focusing on keeping oxygen
				equipment from leading to infection.
							(F)Providing equipment-related services
				consistent with the manufacturer specifications and in accordance with all
				Federal, State, and local laws and regulations, which may include checking
				oxygen system purity levels and flow rates, changing and cleaning filters, and
				assuring the integrity of alarms and back-up systems.
							(G)Monitoring visits by appropriately
				trained personnel to evaluate all aspects of the services being provided to the
				individual by the home oxygen therapy provider, including ensuring that
				individual is following the prescribed plan of care.
							(H)Documenting exception reporting by the
				home oxygen therapy provider when changes occur in the individual’s compliance
				with the plan of care to the prescribing physician.
							(I)Providing, as needed, continued
				education regarding appropriate home oxygen equipment maintenance practices and
				performance by the individual and caregivers.
							(J)Implementing all home oxygen therapy
				services that are prescribed by the physician’s plan of care.
							(K)Providing, as needed, appropriate home
				oxygen equipment, supplies, including supplemental supplies and emergency
				oxygen back-ups as appropriate.
							(L)Providing 24-hour on-call coverage to
				respond to individual’s needs with home oxygen therapy.
							(M)Assisting the individual with the
				coordination of oxygen equipment, services, and providers if the individual
				travels outside of the provider’s service area.
							If an individual relocates permanently, the new home
				oxygen therapy provider for the individual shall assume responsibility for
				billing the Medicare program directly. The Secretary is directed to determine
				which of these covered services must be performed in person.(2)Qualified home oxygen therapy
				provider
							(A)The term qualified home oxygen
				therapy provider means an entity that provides home oxygen therapy
				services and home oxygen equipment—
								(i)furnishes home oxygen therapy
				services in compliance with applicable laws, rules, and regulations to
				individuals in their homes, pursuant to a physician’s order;
								(ii)is accredited by an accreditation
				organization (including organizations deemed as of November 2006 by the
				Secretary to accredit durable medical equipment suppliers) that offers home
				medical equipment or respiratory service accreditation services;
								(iii)complies with the Durable Medical
				Equipment, Prosthetics, Orthotics and Supplies Quality Standards adopted by the
				Secretary in October 2008; and
								(iv)complies with the Durable Medical
				Equipment, Prosthetics, Orthotics and Supplies Supplier Standards as set forth
				at section 424.57(c) of title 42, Code of Federal Regulations).
								(B)A
				qualified home oxygen therapy provider may determine which oxygen delivery
				system meets the requirements of the prescribing physician’s order and is
				appropriate for an individual based upon the physician’s classification of the
				individual in a patient category.
							(C)Nothing in this subsection shall be
				construed to establish a Federal requirement that a qualified home oxygen
				therapy provider employ or otherwise retain a licensed respiratory therapist to
				furnish services for which State law does not require them to be furnished by
				such a licensed respiratory therapist.
							(D)Nothing in this title shall be
				construed as authorizing the Secretary to require an entity that is a qualified
				home oxygen therapy provider—
								(i)to obtain more than one National
				Provider Identifier for each location in which the provider operates,
				notwithstanding that the provider also furnishes durable medical equipment
				under this title;
								(ii)to obtain a surety bond if the
				entity has already posted a surety bond for purposes of meeting such a bond
				requirement as a supplier of durable medical equipment or other lines of
				business; or
								(iii)to accept assignment on claims
				for home oxygen therapy services or to be a participating supplier with respect
				to such services.
								(3)Retesting process
							(A)In generalThe Secretary shall establish a re-testing
				process that requires qualified home oxygen therapy providers to facilitate
				re-testing, in accordance with current standards of practice and regulations of
				the Secretary, of individuals furnished home oxygen therapy services between 60
				and 120 days of the date on which the services were initiated in the case of
				individuals who had a diagnosis for whom home oxygen therapy was prescribed for
				the first time.
							(B)ExemptionSuch re-testing process shall not apply to
				individuals whose diagnosis was for chronic respiratory disease, including for
				chronic conditions that typically require oxygen therapy for an extended period
				of time, such as chronic obstructive pulmonary disease, emphysema, obstructive
				chronic bronchitis, bronchiectasis, congestive heart failure, pulmonary
				fibrosis, obstructive sleep apnea, and Alpha-1 Antitrypsin Deficiency
				(A1AD).
							.
			(b)PaymentSection
			 1834 of such Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
				
					(n)Payment for home
				oxygen therapy services
						(1)Establishment of
				single bundled payment systemPayment for home oxygen therapy services
				under this part shall be based on a single bundled payment rate for home oxygen
				therapy services (including equipment and supplies) determined under this
				subsection. Such a rate shall—
							(A)be applied
				separately for each patient category established under paragraph (2);
							(B)be paid on a per-patient-per-month
				basis;
							(C)be initially
				computed under paragraph (3) in a budget neutral manner based on allowed
				payments for providing such services (including equipment and supplies);
							(D)be annually
				updated in accordance with paragraph (4); and
							(E)be adjusted for
				its patient services component for geographic factors under paragraph
				(5).
							(2)Patient
				categories
							(A)In
				generalUnder the single bundled payment system, individuals
				receiving home oxygen therapy services shall be classified into one of three
				patient categories, as follows:
								(i)Category
				1A first category of
				individuals (in this subsection referred to as category 1) who
				lack mobility or are prescribed oxygen for nocturnal use only.
								(ii)Category
				2A second category of
				individuals (in this subsection referred to as category 2) who
				have standard portability needs for oxygen therapy.
								(iii)Category
				3A third category of
				individuals (in this subsection referred to as category 3) who
				have high portability needs for oxygen therapy.
								(B)DefinitionsIn this paragraph:
								(i)The term standard portability
				means the use of portable oxygen is estimated at less than or equal to 40 liter
				hours per week.
								(ii)The term high portability
				means the use of portable oxygen is estimated at more than 40 liter hours per
				week.
								(iii)The term liter hours per week
				means the total liters of oxygen used during a month divided by 4.3 (weeks per
				month) divided by liters per minute prescribed divided by 60 minutes.
								(C)Requirement for
				assessment
								(i)In
				generalSubject to clause
				(ii), on and after January 1, 2010, an individual may not be furnished home
				oxygen therapy services under this part unless a physician has assigned an
				individual into a patient category and indicated such assignment on a
				certificate of medical need that is given to the home oxygen therapy
				provider.
								(ii)GrandfatherIn the case of an individual who is
				receiving home oxygen therapy as of January 1, 2010, for which payment is being
				made under this title, clause (i) shall not apply until January 1, 2011, and
				until the date a physician assigns the individual into a patient category.
				Before such date, the individual shall be classified based on the individual’s
				prescription as in effect on December 31, 2009.
								(3)Initial payment
				rate
							(A)In
				general
								(i)The single bundled
				payment rate for 2010, 2011, and 2012 shall be computed annually by the
				Secretary in a budget neutral manner consistent with subparagraph (D) using the
				distributions for each category in clause (ii). The Secretary shall not make
				any prospective adjustments to the payment rates under this reimbursement
				methodology for such years. The base year shall be the latest available
				calendar year adjusted data.
								(ii)For 2010, 2011,
				and 2012, the Secretary shall establish the single bundled payment rate by
				assuming the following distribution of individuals among the categories:
									(I)In category 1, 30
				percent.
									(II)In category 2, 50
				percent.
									(III)In category 3,
				20 percent.
									The Secretary shall base the allowed
				payments for categories 1 and 3 upon a percentage relationship to the allowed
				payment for category 2. Category 3 allowed payment rate should be greater than
				category 2 allowed payment rate and category 2 allowed payment rate should be
				greater than category 1.(B)Payments for
				years 2013 and 2014The single bundled payment rates for 2013 and
				2014 shall be computed by the Secretary in a budget neutral manner consistent
				with subparagraph (D) using data obtained through the cost reports required
				under this section.
							(C)Payments for
				years 2015 and beyondThe single bundled payment rates for 2015
				and subsequent years shall be computed by the Secretary using data obtained
				through the cost reports required under this section.
							(D)Budget
				neutralityThe Secretary shall calculate the single bundled
				payment rates established under this section for 2010, 2011, 2012, 2013, and
				2014 such that the total spending for each year is equivalent in the aggregate
				to the spending that would have been made for home oxygen therapy during such
				year if the amendments made by the Medicare Home Oxygen Therapy Services Act of
				2009 had not been enacted.
							(4)Annual update by
				CPI–UThe payment rates
				established under this subsection shall be adjusted for each year (beginning
				with 2011) in a prospective manner by the Secretary and be published by October
				1 of the previous year based on the percentage increase in the consumer price
				index for all urban consumers (all items; U.S. city average) applicable to the
				year involved.
						(5)Application of
				geographic adjustmentThe
				payment rates established under this subsection shall be adjusted, in a budget
				neutral manner, to take into account differences among areas in labor and
				transportation costs.
						(6)Including
				patient category and related information on certificate of medical
				needThe Secretary shall
				modify the certificate of medical need used under this part for home oxygen
				therapy services so that an individual’s physician would indicate on the form
				the appropriate patient category for the individual. Any change in an
				individual’s category would be made by the physician submitting an updated
				certificate of medical need form indicating the change in the individual’s
				category.
						(7)Responsibilities
				of qualified home oxygen therapy providers and physicians
							(A)ProvidersA qualified home oxygen therapy provider is
				responsible for monitoring and periodically re-evaluating, using the Oxygen
				Patient Evaluation Form, each individual to whom the provider is furnishing
				home oxygen therapy services under this part and notifying the prescribing
				physician when the results of such an re-evaluation indicate that a
				re-assignment in a category under this subsection may be warranted due to a
				change in the individual’s clinical condition or ambulatory status.
							(B)PhysiciansSuch
				an individual’s physician is responsible for making any change in such an
				individual’s category placement and for documenting such change in the
				individual’s medical record and providing an updated certificate of medical
				need to the home oxygen therapy provider.
							(8)Cost
				reports
							(A)In
				generalThe Secretary in
				consultation with the Home Oxygen Therapy Advisory Committee established under
				paragraph (9) shall develop an annual cost report for qualified home oxygen
				therapy providers with respect to the costs incurred for equipment, supplies,
				and services furnished to individuals. Qualified home oxygen therapy providers
				shall submit such report annually to the Secretary and the Secretary shall not
				require the submission of more than one such cost report for such a provider
				for each year.
							(B)Streamlined
				report for small suppliersQualified home oxygen therapy providers
				with not more than $1,000,000 in revenue from the provision of home oxygen
				therapy services under this part shall be permitted to submit a shorter or
				streamlined report under this paragraph.
							(C)ImplementationThe Secretary shall not require the
				submission of a cost report under this paragraph earlier than January 1,
				2012.
							(9)Home Oxygen
				Therapy Advisory Committee
							(A)In
				generalThe Secretary shall
				establish and convene an independent, multidisciplinary, nonpartisan Home
				Oxygen Therapy Advisory Committee (in this paragraph referred to as the
				Advisory Committee) (pursuant to section 222 of the Public
				Health Service Act (42 U.S.C. 217a)) not later than 6 months after the date of
				the enactment of this subsection.
							(B)CompositionThe Advisory Committee shall consist of
				such members as the Secretary may appoint and who shall serve for such term as
				the Secretary may specify. In appointing members, the Secretary shall consult
				with the home oxygen therapy community. The Advisory Committee shall be
				comprised of members of the home oxygen therapy community, including patients,
				nurses, respiratory therapists, physicians, qualified home oxygen therapy
				providers representing urban and rural markets and the diverse provider
				community, public health organizations, patient advocates, and manufacturers.
				In this subparagraph, the term public health organization means a
				private entity and does not include a public health agency.
							(C)FunctionsThe Committee shall provide a forum for
				expert discussion and deliberation and the formulation of advice and
				recommendations to the Secretary regarding coverage and payment for home oxygen
				therapy services under this part, including—
								(i)selecting, modifying, and updating quality
				measures;
								(ii)developing the objective, evidence-based
				clinical criteria used to define each of the patient categories;
								(iii)designing a consensus-based oxygen patient
				evaluation form;
								(iv)refining the services included in home
				oxygen therapy services;
								(v)establishing a quality improvement
				program;
								(vi)evaluating a comparative effectiveness
				program that also would also include chronic care management; and
								(vii)strengthening
				anti-fraud, abuse, and waste provisions by—
									(I)mandating site
				inspections for all new home oxygen therapy providers;
									(II)requiring site
				inspections for all home oxygen therapy provider renewals;
									(III)improving
				validation of new home oxygen therapy providers by improving the application
				process for obtaining a National Provider Identifier;
									(IV)requiring two
				additional random, unannounced site visits for all new home oxygen therapy
				providers during the first year of operation;
									(V)requiring a
				6-month trial period for new home oxygen therapy providers during which time
				the provider would receive a preliminary National Provider Identifier;
									(VI)establishing an
				anti-fraud office within the Centers for Medicare & Medicaid Services to
				coordinate detection and deterrence of fraud and improper payments across the
				Medicare and Medicaid programs by accepting and responding to reports of
				alleged fraud and abuse from physicians and providers;
									(VII)considering the
				proper Federal funding levels needed for improving fraud prevention;
									(VIII)requiring
				post-payment audit reviews for all new home oxygen therapy providers relying
				upon 6 months’ worth of claims submissions;
									(IX)requiring the
				Centers for Medicare & Medicaid Services to conduct real-time claims
				analysis analyzing home oxygen therapy provider claims to identify aberrant
				billing patterns more quickly;
									(X)ensuring that all
				providers are qualified to offer the services for which they submit claims by
				mandating cross-checking Medicare and other relevant databases to ensure that
				home oxygen therapy providers are qualified and accredited for providing home
				oxygen therapy services;
									(XI)establishing
				written due process procedures for home oxygen therapy providers applying for a
				National Provider Identifier, including establishing an administrative appeals
				process and clear timelines;
									(XII)increasing
				penalties and fines and fraud for activities such as buying or stealing
				beneficiaries’ Medicare numbers or physician’s provider numbers; and
									(XIII)establishing
				more rigorous quality standards.
									(D)ReportThe
				Committee shall provide the Secretary with periodic reports that summarize the
				Committee’s activities and its recommendations for such legislation and
				administrative action as it considers appropriate.
							(E)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out the purposes of this paragraph.
							(10)Claims
				processingThe Secretary
				shall provide for processing of claims for home oxygen therapy services from
				home oxygen therapy providers to be conducted through the administrative
				contractors under this title for durable medical equipment.
						(11)Beneficiary
				rightsThe Secretary shall
				establish through regulation the following protections for individuals
				receiving home oxygen therapy services under this part:
							(A)To choose the
				individual’s local provider of such services from among qualified home oxygen
				therapy service providers and to change such provider.
							(B)To receive
				communications from the home oxygen therapy provider in a clear and
				understandable manner.
							(C)To privacy and
				confidentiality in all aspects of treatment and their personal health
				information consistent with Federal and State laws.
							(D)To be informed by
				the home oxygen therapy provider about and participate, if desired, in all
				aspects of the oxygen therapy services being furnished to the individual by the
				provider, and be informed by such provider of the right to refuse treatment, to
				discontinue treatment, and to refuse to participate in experimental
				research.
							(E)To be informed by
				the home oxygen therapy provider of policies and expectations of the provider
				regarding patient conduct and responsibilities.
							(F)To be informed by the home oxygen therapy
				provider about the individual’s right to execute advance directives.
							(G)To be informed by the home oxygen therapy
				provider about treatment modalities and categories of equipment relating to
				home oxygen therapy services for use by the individual and offered by the
				provider.
							(H)To be informed of
				the home oxygen therapy provider’s policies regarding 24-hour on-call
				coverage.
							(I)To be informed by the home oxygen therapy
				provider of the individual’s financial responsibilities with regard to such
				services.
							(J)To be provided
				with the clinically appropriate oxygen equipment and services as agreed upon by
				the individual (or the individual’s representative), the provider, and the
				prescribing physician.
							(K)To be informed by the home oxygen therapy
				provider of any potential changes to the individual’s equipment or services
				regarding home oxygen therapy services and the right to consult with
				individual’s physician regarding such changes to ensure they are appropriate
				and necessary and the exceptions as specified by the Secretary when a home
				oxygen therapy provider may change an individual’s oxygen equipment.
							(L)To be informed by the home oxygen therapy
				provider of the provider’s internal and external grievance processes (as well
				as how to contact Medicare through the hotline or Beneficiary Ombudsman),
				including the individual’s right to file internal or external grievances or
				both without retaliation or denial of services and the right to file them
				personally or through a representative of the individual’s choosing.
							(M)To receive from the home oxygen therapy
				provider written notice 30 days in advance of an involuntary termination, after
				the home oxygen therapy provider follows established involuntary discharge
				procedures; however, in the case of immediate threats to the health and safety
				of others, the Secretary may permit the home oxygen therapy provider to use an
				abbreviated termination procedure.
							(N)To be assisted by the home oxygen therapy
				provider in obtaining the equipment and supplies for home oxygen therapy
				services prescribed by individual’s treating physician when the individual is
				traveling.
							(O)To receive from the home oxygen therapy
				provider oxygen supplies, refills, and emergency back-up equipment and refills
				as
				appropriate.
							.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply to services and supplies furnished on or after January 1,
			 2010.
		
